108 F.3d 1387
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Pantaleon Mercedes MARMOLEJO, Defendant-Appellant.
No. 96-30256.
United States Court of Appeals, Ninth Circuit.
Submitted March 11, 1997.*Decided March 13, 1997.

Before:  SNEED, LEAVY and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Pantaleon Mercedes Marmolejo appeals his sentence for his guilty plea conviction of conspiracy to distribute and distributing a controlled substance in violation of 21 U.S.C. §§ 846 and 841(a)(1).  Although Marmolejo waived his right to appeal his sentence as part of his plea agreement, except for three limited exceptions, Marmolejo now contends on appeal that the district court erred in sentencing him because it relied on unreliable information in determining the amount of cocaine attributable to Marmolejo.  Marmolejo was sentenced to a 63 month sentence that was contemplated by the parties in the plea agreement, the sentence was pursuant to the sentencing guidelines, and there is no assertion that the plea was not voluntary or knowing.  Marmolejo has waived his right to raise this challenge to his sentence, and we lack jurisdiction to consider it.  See United States v. Littlefield, 105 F.3d 527 (9th Cir.1997).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3